

Exhibit 10.1


COOPERATION AGREEMENT


This Cooperation Agreement (this “Agreement”) is made and entered into as of
February 10, 2019 by and among Colony Capital, Inc., a Maryland corporation (the
“Company”), and Blackwells Capital LLC, a Delaware limited liability company
(“Investor”), with respect to the matters set forth below. Each of the Company
and Investor shall be deemed a “Party” to this Agreement, and collectively,
shall be deemed the “Parties”. Capitalized terms used herein and not otherwise
defined have the meanings ascribed to them in paragraph 14 below. In
consideration of the mutual covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound hereby,
agree as follows:


1.
Board Composition Matters.

a)
Size of Board. As promptly as practicable following the execution of this
Agreement (and in any event, within two (2) business days after the date
hereof), the Board of Directors of the Company (the “Board”) shall take all
action necessary to increase the size of the Board to create a sufficient number
of vacant seats to be filled by the New Directors (as defined below) pursuant to
paragraph 1(b) below.

b)
New Directors. As promptly as practicable following the execution of this
Agreement (and in any event, within two (2) business days after the date
hereof), the Board will take all action necessary to appoint Raymond C. Mikulich
and Craig M. Hatkoff to the Board (the “Initial New Directors”). In addition to
the Initial New Directors, promptly following the execution of this Agreement,
each of Investor and the Company shall use its commercially reasonable efforts
to mutually agree as soon as reasonably practicable on one (1) additional person
to be appointed to the Board and the Board will take all action necessary to
promptly appoint such person (the “Additional New Director” and together with
the Initial New Directors, the “New Directors”) to the Board, it being
understood, for the avoidance of doubt, that should Investor and the Company not
come to a mutual agreement on such Additional New Director by forty-five (45)
days from the date hereof, Investor shall identify and list five (5) alternative
potential candidates to serve as the Additional New Director, each of whom shall
(i) qualify as Independent, (ii) satisfy the Company’s corporate governance
guidelines, and (iii) have applicable experience or expertise in business
pertaining to that conducted by the Company (the foregoing (i)-(iii), the “New
Director Criteria”), and the Board shall promptly (but in any event, within five
(5) business days after the submission of such list) select one (1) such
candidate from such list that is reasonably acceptable to the Board to serve as
the Additional New Director unless the Board reasonably determines in good faith
that none of the potential candidates are reasonably acceptable to the Board (in
which such case Investor shall be entitled to submit an additional list of five
(5) candidates until an Additional New Director is appointed). The Board shall
include any New Directors



1
 

--------------------------------------------------------------------------------




as nominees for the Board in the proxy statement for the Company’s 2019 Annual
Meeting of Stockholders (the “2019 Annual Meeting”) and, in accordance with the
requirements of paragraph 7, shall recommend and solicit proxies for the
election of the New Directors at the 2019 Annual Meeting.
2.
Strategic Asset Review Committee. As promptly as practicable following the
execution of this Agreement, the Board shall take all action necessary to form a
committee of the Board to review, evaluate and make recommendations to the Board
on issues relating to the Company’s assets and business configuration (the
“Strategic Asset Review Committee”). The Board shall take all necessary steps to
cause the Strategic Asset Review Committee to adopt a charter (the “Strategic
Asset Review Committee Charter”) as promptly as practicable following its
formation that provides, among other things, that the responsibilities of the
Strategic Asset Review Committee include: (i) conducting a comprehensive review
and evaluation of all of the Company’s assets, businesses and business
configuration; (ii) assisting and advising on a long-term plan to optimize the
Company’s assets, businesses, and business configuration; (iii) providing the
Board with periodic updates summarizing its progress to date; and (iv) from time
to time as it determines appropriate, making recommendations to the Board
regarding actions to be considered in furtherance of the Strategic Asset Review
Committee’s purpose. The Strategic Asset Review Committee will be empowered to
hire additional advisors, as necessary, to assist in its review. The Board shall
cause the membership of the Strategic Asset Review Committee to include each of
the Initial New Directors (or any of their replacements contemplated by
paragraph 5 or paragraph 6) as well as the following members of the Board:
Douglas Crocker II, Nancy A. Curtin and Justin Metz. The Board shall cause each
of the Initial New Directors (or any of their replacements contemplated by
paragraph 5 or paragraph 6) to remain a member of the Strategic Asset Review
Committee until at least the Expiration Date. The Company shall cause the
Strategic Asset Review Committee to be comprised of not more than five (5)
members from its formation until the Expiration Date.

3.
Withdrawal of Investor Director Nominees. Conditioned upon and subject to the
appointment to the Board of the Initial New Directors, Investor irrevocably
withdraws the nomination of the slate of directors previously put forth in that
certain letter to the Company dated November 30, 2018 in connection with the
2019 Annual Meeting (the “Notice”), and any related materials or notices
submitted to the Company in connection therewith or related thereto, and agrees
not to make any other nominations for election at the 2019 Annual Meeting.

4.
New Director Agreements, Arrangements and Understandings. Investor represents
that as of the date of this Agreement neither it nor any of its Affiliates is a
party to any agreement, arrangement or understanding, written or oral, with any
Initial New Director regarding such Person’s service on the Board or any
committee thereof (including without limitation pursuant to which such Person
would be compensated by any Person (whether Investor, the Company or otherwise)
for his or her service as a director on the Board or any committee thereof).
Investor agrees that neither it nor any of its Affiliates shall enter into any
agreement, arrangement or understanding, written or oral, with any New Director
(including



2
 

--------------------------------------------------------------------------------




replacement candidates contemplated by paragraph 5 or paragraph 6) regarding
such Person’s service on the Board or any committee thereof (including without
limitation pursuant to which such Person would be compensated by any Person
(whether Investor, the Company or otherwise) for his or her service as a
director on the Board or any committee thereof).
5.
New Director Replacement. If a New Director resigns, refuses or is unable to
serve or fulfill his or her duties as a director for any reason, in each case
prior to the Expiration Date, and at such time Investor’s beneficial ownership
is at least the lesser of (a) 1.0% of the Company’s then-outstanding Common
Stock or (b) Voting Securities representing 4,903,114 shares of Common Stock
(subject to adjustment for stock splits, reclassifications, combinations, and
similar adjustments) (the “Ownership Threshold”) and the Company has not
delivered written notice to Investor of a material breach of this Agreement by
Investor that has not been cured by Investor, then each of Investor and the
Company shall use its commercially reasonable efforts to mutually agree as soon
as reasonably practicable on a replacement director who (a) qualifies as
Independent, and (b) satisfies the Company’s corporate governance guidelines
with respect to director nominations. Subject to paragraph 6 of this Agreement,
the Board shall promptly take all actions necessary to appoint such replacement
director candidate to the Board.

Any replacement director candidate for a New Director shall be appointed to the
Board to serve the unexpired term of the departed New Director, and shall be
considered a New Director for all purposes of this Agreement. Except as provided
in this Agreement, any other vacancies or openings to be filled on the Board, or
any committee thereof created, shall be filled by the Board in accordance with
the Company’s Amended and Restated Bylaws (the “Bylaws”) upon the recommendation
of the Nominating and Corporate Governance Committee.
6.
New Director Information. As a condition to the appointment of each New Director
to the Board, the New Director shall provide any information the Company
reasonably requires, including information required to be disclosed in a proxy
statement or other filing under applicable law, stock exchange rules or listing
standards, information in connection with assessing eligibility and independence
of directors or satisfying compliance and legal obligations, and shall consent
to appropriate background checks, to the extent, in each case, consistent with
the information and background checks required by the Company in accordance with
past practice with respect to all other independent members of the Board. If,
following the date of this Agreement, the Board becomes aware that a New
Director has committed, been indicted or charged with, or made a plea of nolo
contendre to a felony or a material misdemeanor involving moral turpitude,
deceit, dishonesty or fraud, then the Board may request that such New Director
submit his or her resignation, and, in such case, Investor shall express its
belief to such New Director that it is appropriate for such New Director to
resign from the Board. Upon any such resignation prior to the Expiration Date,
if Investor’s beneficial ownership is at least the Ownership Threshold and the
Company has not delivered written notice to Investor of a material breach of
this Agreement by Investor which has not been cured by Investor, each of
Investor and the Company shall use its



3
 

--------------------------------------------------------------------------------




commercially reasonable efforts to mutually agree as soon as reasonably
practicable on a replacement director in accordance with paragraph 5 of this
Agreement.
7.
Company Recommendations at the 2019 Annual Meeting. In connection with the 2019
Annual Meeting (and any adjournments or postponements thereof), the Company
shall recommend (and shall not change such recommendation in a manner adverse to
the New Directors) that the Company’s stockholders vote in favor of the election
of each of the Board’s nominees (including the New Directors), solicit proxies
for each of the Board’s nominees (including the New Directors), cause all shares
of Common Stock represented by proxies granted to it (or any of its officers,
directors or representatives) that do not specify a vote with respect to the
election of the Board to be voted in favor of each of the Board’s nominees
(including the New Directors) and otherwise support the New Directors for
election in a manner no less rigorous and favorable than the manner in which the
Company supports the Board’s other director nominees.

8.
Voting of Investor’s Shares. In connection with the 2019 Annual Meeting (and any
adjournments or postponements thereof), Investor shall cause to be present for
quorum purposes and vote or cause to be voted all shares of Common Stock
beneficially owned by it or its controlling or controlled Affiliates which it is
entitled to vote on the record date for the 2019 Annual Meeting (a) in favor
of the election of all of the director nominees recommended for election by the
Board and (b) in accordance with the Board’s recommendation on all other
proposals; provided however, that notwithstanding anything to herein to the
contrary, with respect to proposals opposed by either Institutional Shareholder
Services Inc. (ISS) or Glass Lewis, Investor and its controlling or controlled
Affiliates may vote their shares in the sole discretion of Investor or its
controlling or controlled Affiliates, as applicable.

9.
Company Policies. Investor acknowledges that the New Directors, upon election to
the Board, shall serve as members of the Board and shall be governed by the same
protections and obligations currently existing regarding confidentiality,
conflicts of interest, related party transactions, fiduciary duties, codes of
conduct, trading and disclosure policies, director resignation policy, and other
governance guidelines and policies of the Company as other directors
(collectively, “Company Policies”) and as required by law, and shall be required
to preserve the confidentiality of Company business and information, including
discussions or matters considered in meetings of the Board or Board committees,
and shall have the same rights and benefits, including with respect to
insurance, indemnification, compensation and fees, as are applicable to all
non-management directors of the Company. The Company has made available to the
Initial New Directors copies of the Company Policies as in effect on the date of
this Agreement (other than with respect to general fiduciary obligations) prior
to the date of this Agreement. The Company will make available to the Additional
New Director copies of the Company Policies as in effect on the date of the
appointment of such Additional New Director to the Board (other than with
respect to general fiduciary obligations) prior to the date of such appointment.



4
 

--------------------------------------------------------------------------------




10.
Press Release; SEC Filings. Promptly following the execution and delivery of
this Agreement, the Company shall issue the press release in the form attached
as Exhibit A (the “Company Press Release”). Promptly following the execution and
delivery of this Agreement, the Company will file a Current Report on Form 8-K,
which will report the entry into this Agreement and file the Agreement as an
exhibit thereto. Investor shall, and shall cause its respective Affiliates and
Associates to, cause any public filings or public announcements or statements
that reference the entry into this Agreement or the actions contemplated to be
taken in connection with the entry into this Agreement or are otherwise made in
connection therewith, to (a) be consistent with the Company Press Release and
the terms of this Agreement and (b) take into account any reasonable comments
made by the Company prior to the filing or making thereof.

11.
Standstill. From the date of this Agreement until the Expiration Date or until
such earlier time as the restrictions in this paragraph 11 terminate pursuant to
the terms of this Agreement (such period, the “Restricted Period”), Investor
shall not, and shall cause its Affiliates and Associates and their respective
principals, directors, general partners, officers, employees, and agents and
representatives acting on their behalf (collectively, the “Restricted Persons”)
not to, directly or indirectly, absent prior express written invitation or
authorization on behalf of the Board:

a)
engage in any “solicitation” (as such term is defined under the Securities
Exchange Act of 1934, as amended and the rules promulgated thereunder (the
“Exchange Act”)) of proxies or consents with respect to the election or removal
of directors or any other matter or proposal or become a “participant” (as such
term is defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Exchange Act) in any such solicitation of proxies or consents;

b)
knowingly encourage, advise or knowingly influence any Third Party or knowingly
assist any Third Party in so knowingly encouraging, advising or knowingly
influencing any Third Party with respect to the giving or withholding of any
proxy, consent or other authority to vote (other than such encouragement, advice
or influence that is consistent with the Board’s recommendation in connection
with such matter);

c)
form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to Section
13(d) of the Exchange Act and the rules promulgated thereunder, with any entity
or person unaffiliated with Investor and with respect to any Voting Securities;

d)
make or in any way participate, directly or indirectly, in any tender offer,
exchange offer, merger, consolidation, acquisition, business combination, sale
of a division, sale of substantially all assets, recapitalization,
restructuring, liquidation, dissolution or extraordinary transaction involving
the Company or any of its subsidiaries or its or their securities or assets
(each, an “Extraordinary Transaction”) (it being understood that the foregoing
shall not restrict Investor or any of its Affiliates or Associates from
tendering (or failing to tender) shares, receiving payment or other



5
 

--------------------------------------------------------------------------------




consideration for shares, voting its shares “for” or “against” any Extraordinary
Transaction, or otherwise participating in any such transaction on the same
basis as other stockholders of the Company, or from participating in any such
transaction that has been approved by the Board);
e)
(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board (except as otherwise
permitted in this Agreement), (ii) seek, alone or in concert with others, or
knowingly encourage any Person to seek, the removal of any member of the Board,
or (iii) request that, or knowingly encourage any Person to request that, the
Company call any meeting of the Company’s stockholders, (iv) present any matter
at any meeting of the Company’s stockholders, or (v) conduct, or knowingly
encourage any Person to conduct, a referendum of the Company’s stockholders;
provided, however, that nothing in this Agreement shall prevent Investor or its
Affiliates or Associates from taking actions in furtherance of identifying
director candidates in connection with the 2020 Annual Meeting of Stockholders
(the “2020 Annual Meeting”) so long as such actions do not create a public
disclosure obligation for Investor or the Company and are undertaken on a basis
reasonably designed to be confidential and in accordance in all material
respects with Investor’s normal practices in similar circumstances;

f)
make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);

g)
make any request for stock list materials or other books and records of the
Company under the Maryland General Corporation Law or other statutory or
regulatory provisions providing for stockholder access to books and records;

h)
except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board, (ii) any material change in the capitalization of the Company, (iii) any
other material change in the Company’s management, business or corporate
structure, or (iv) any waiver, amendment or modification to the Company’s
Charter or Bylaws;

i)
enter into any negotiations, agreements or understandings with any Third Party
to take any action that Investor is prohibited from taking pursuant to this
paragraph 11;

j)
make, directly or indirectly, any proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
a public announcement inconsistent with the provisions of this paragraph 11; or

k)
make any public request or submit any public proposal, directly or indirectly,
to amend or waive the terms of this Agreement, in each case which would
reasonably be expected to require a public announcement of such request or
proposal;



6
 

--------------------------------------------------------------------------------




provided, that the restrictions in this paragraph 11 shall terminate
automatically upon the earliest of (i) the Expiration Date, (ii) the
announcement by the Company of a definitive agreement with respect to any
Extraordinary Transaction that would directly or indirectly result in the
acquisition of beneficial ownership by any person or group of more than 50% of
the Voting Securities or all or substantially all of the Company’s assets, (iii)
the commencement of any tender or exchange offer (by a person other than
Investor or its Affiliates) which, if consummated, would constitute an
Extraordinary Transaction that would directly or indirectly result in the
acquisition of beneficial ownership by any person or group of more than 50% of
the Voting Securities, where the Company files a Schedule 14D-9 (or any
amendment thereto), other than a “stop, look and listen” communication by the
Company pursuant to Rule 14d-9(f) promulgated under the Exchange Act, that does
not recommend that the Company’s stockholders reject such tender or exchange
offer, or (iv) as a non-exclusive remedy for any material breach of this
Agreement by the Company (including, without limitation, a failure to appoint
any New Director and otherwise constitute the Board in accordance with paragraph
1 or a failure to form the Strategic Asset Review Committee and otherwise
constitute such committee in accordance with paragraph 2 and adopt the Strategic
Asset Review Committee Charter, a failure to appoint a replacement in accordance
with paragraph 5, or a failure to issue the Company Press Release in accordance
with paragraph 10), upon ten (10) business days’ prior written notice by
Investor following any such material breach of this Agreement by the Company if
such breach has not been cured within such notice period, provided that Investor
is not in material breach of this Agreement at the time such notice is given.
During the Restricted Period, the Company shall not adopt and shall not propose
the adoption of any amendment to the Company’s Charter or Bylaws that would
reasonably be expected to impair the ability of a stockholder to submit
nominations for election to the Board or stockholder proposals in connection
with any future annual meeting of stockholders of the Company, and nothing
contained in this paragraph 11 shall prevent Investor from (i) privately
communicating with the Company or the Board, and (ii) making any public or
private statement or announcement with respect to an Extraordinary Transaction
that is publicly announced by the Company or a Third Party. Nothing in this
Agreement shall prevent (a) the Company from responding to such Investor
statements described in clause (ii) of the preceding sentence, subject to the
obligations of the Parties under paragraph 12, or (b) the Company or Investor
from making any factual statement as required by applicable legal process,
subpoena, or legal requirement or as part of a response to a request for
information from any governmental authority with jurisdiction over the Party
from whom information is sought (so long as such request did not arise as a
result of discretionary acts by Investor or any of its Affiliates or by the
Company or any of its Affiliates, as applicable). Notwithstanding anything to
the contrary in this Agreement, nothing in this paragraph 11 shall prohibit or
restrict a New Director from exercising his or her rights and fiduciary duties
as a director of the Company or restrict his or her discussions solely among
other members of the Board and/or management, advisors, representatives or
agents of the Company.
12.
Non-Disparagement. During the Restricted Period, the Company and Investor shall
each refrain from making, and shall cause their respective Affiliates not to
make or cause to be made, any statement or announcement, including in any
document or report filed with or



7
 

--------------------------------------------------------------------------------




furnished to the SEC or through the press, media, analysts or other persons,
that constitutes an ad hominem attack on, or otherwise disparages, defames,
slanders, impugns or damages the reputation of, (a) in the case of statements or
announcements by any of Investor or its Affiliates, the Company or any of its
Affiliates, subsidiaries or advisors, or any of its or their respective current
or former officers, directors or employees, and (b) in the case of statements or
announcements by any of the Company or its Affiliates, Investor or any of its
Affiliates, advisors or representatives, or any of their respective employees or
any person who has served as an employee of Investor and Investor’s Affiliates
or advisors. The foregoing shall not (i) restrict the ability of any Person to
comply with any subpoena or other legal process or respond to a request for
information from any governmental authority with jurisdiction over the Party
from whom information is sought, or (ii) apply to any private communications
between Investor, its respective Affiliates and its and their respective
principals, directors, members, general partners, officers and employees.
13.
Securities Laws. Investor hereby acknowledges that it and its Affiliates are
aware that United States securities laws may restrict any person who has
material, non-public information about a company from purchasing or selling any
securities of such company while in possession of such information.

14.
Defined Terms. As used in this Agreement, the term (a) “Affiliate” and
“Associate” shall each have the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act (provided, that the term “Associates” in such definition
shall be deemed to be preceded by the word “controlled”) and shall include
Persons who become Affiliates of any Person subsequent to the date of this
Agreement; provided, that “Affiliates” of a Person shall not include any entity,
solely by reason of the fact that one or more of such Person’s employees or
principals serves as a member of its board of directors or similar governing
body, unless such Person otherwise controls such entity (as the term “control”
is defined in Rule 12b-2 promulgated by the SEC under the Exchange Act);
(b) “beneficially own”, “beneficially owned” and “beneficial ownership” shall
have the meaning set forth in Rules 13d-3 and 13d-5(b)(l) promulgated under the
Exchange Act; (c) “business day” shall mean any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed;
(d) “Common Stock” means the Class A common stock, par value $0.01, of the
Company; (e) “Independent” means that a Person (x)  (i) shall not be an
employee, director, general partner, manager or other agent of Investor or of
any Affiliate of Investor and (ii) shall not be a material limited partner,
material member or other material investor in Investor or any Affiliate of
Investor, and (y) shall be an independent director of the Company under the
Company’s independence guidelines, applicable law and the rules and regulations
of the SEC and New York Stock Exchange; (f) “Person” shall be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (g) “SEC” means the U.S. Securities and Exchange Commission;
(h) “Third Party” means any Person that is not (I) a party to this Agreement or
an Affiliate or Associate thereof, (II) a member of the Board, (III) a director
or officer of the Company, or (IV) legal counsel to any party to this Agreement;
and (i) “Voting Securities” shall mean the shares of Common Stock of the Company
and any other securities of the Company



8
 

--------------------------------------------------------------------------------




entitled to vote in the election of directors, or securities convertible into,
or exercisable or exchangeable for, such shares or other securities, whether or
not subject to the passage of time or other contingencies.
15.
Investor’s Representations and Warranties. Investor represents and warrants that
(a) this Agreement has been duly authorized, executed and delivered by it and is
a valid and binding obligation of Investor, enforceable against it in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles; (b) Investor has the power and authority to execute, deliver
and carry out the terms and provisions of this Agreement; (c) Investor has, and
at all relevant times shall have, the requisite power and authority to cause
each of its Affiliates and Associates to comply with the terms hereof applicable
to such Affiliates and Associates; (d) the execution and delivery by Investor of
this Agreement and the performance of Investor’s obligations hereunder does not
and will not violate any law, any order of any court or other agency of
government, the organizational documents of Investor, or any provision of any
agreement or other instrument to which Investor or any of its properties or
assets is bound, or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever pursuant to any such indenture, agreement or other instrument;
and (e) Investor and its Affiliates, beneficially or economically own, directly
or indirectly, at least the number of shares of Common Stock as indicated on the
Notice (including (i) shares that such Person has the right to acquire pursuant
to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional, (ii) shares of which such Person has economic ownership pursuant to
a cash settled call option or other derivative security, contract or instrument
related to the price of shares of Common Stock, (iii) shares over which such
Person controls or owns the voting power and (iv) the extent to which such
Person has entered into a derivative or other agreement, arrangement or
understanding that directly hedges or transfers, in whole or in part any of the
economic consequences of ownership of such shares)), and such shares of Common
Stock constitute all of the Common Stock beneficially or economically owned by
Investor or Affiliate thereof or in which Investor or Affiliate thereof has any
interest or right to acquire or vote, whether through derivative securities,
voting agreements or otherwise.

16.
Company Representations and Warranties. The Company represents and warrants that
(a) this Agreement has been duly authorized, executed and delivered by it and is
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms; (b) this Agreement does not require the approval
of the stockholders of the Company; and (c) this Agreement does not and shall
not violate any law, any order of any court or other agency of government, the
Company’s Charter or Bylaws, each as may be amended from time to time, or any
provision of any agreement or other instrument to which the Company or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement



9
 

--------------------------------------------------------------------------------




or other instrument, or result in the creation or imposition of, or give rise
to, any material lien, charge, restriction, claim, encumbrance or adverse
penalty of any nature whatsoever pursuant to any such indenture, agreement or
other instrument.
17.
Termination. This Agreement shall terminate on the earlier of (i) the date that
is 30 days prior to the expiration of the Company’s advance notice period for
the nomination of directors at the 2020 Annual Meeting and (ii) one year from
the date of this Agreement (the “Expiration Date”). Notwithstanding the
foregoing, this paragraph 17 and paragraphs 18 through 26 shall survive the
termination or expiration of this Agreement.

18.
Specific Performance. The Company and Investor each acknowledge and agree that
money damages would not be a sufficient remedy for any breach (or threatened
breach) of this Agreement by it and that, in the event of any breach or
threatened breach hereof, (a) the non-breaching Party will be entitled to seek
injunctive and other equitable relief, without proof of actual damages; (b) the
breaching Party will not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching Party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
Party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.

19.
Entire Agreement; Successors and Assigns; Amendment and Waiver. This Agreement
(including its exhibits and schedules) constitutes the only agreement between
Investor and the Company with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party. Any purported transfer without such consent shall be void.
No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the Party
affected thereby, and then only in the specific instance and for the specific
purpose stated therein. Any waiver by any Party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

20.
Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.



10
 

--------------------------------------------------------------------------------




21.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Maryland. Each of Investor and the Company
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in the city of Los Angeles,
California (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;
(c) agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
Parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 23 or in such
other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof. Each of the Parties, after consulting or having had
the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waives any right that such Party may have to a trial by jury in
any litigation based upon or arising out of this Agreement or any related
instrument or agreement, or any of the transactions contemplated thereby, or any
course of conduct, dealing, statements (whether oral or written), or actions of
any of them. No Party shall seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.

22.
Parties in Interest. This Agreement is solely for the benefit of the Parties and
is not enforceable by any other Person.

23.
Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when received via
email, delivered in person, one business day after being sent by overnight
courier or two business days after being sent by registered or certified mail
(postage prepaid, return receipt requested) as follows:

If to the Company to:


Colony Capital, Inc.
515 S. Flower Street, 44th Floor
Los Angeles, CA 90071
Attn:    Director, Legal Department
Email: legal@clny.com


with a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
555 13th Street NW    
Washington, DC 20004
Attn:    David W. Bonser and Joseph E. Gilligan
Email: david.bonser@hoganlovells.com and
joseph.gilligan@hoganlovells.com




11
 

--------------------------------------------------------------------------------






If to Investor:


Blackwells Capital LLC
600 Madison Avenue, 18th Floor
New York, New York 10022
Attn:    Susie Fiscus
Email: sfiscus@vandewater.com


with a copy (which shall not constitute notice) to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn:
Eleazer Klein

Email: eleazer.klein@srz.com


At any time, any Party may, by notice given in accordance with this paragraph 23
to the other Party, provide updated information for notices hereunder.
24.
Expenses. Investor has submitted documentation of its actual out-of-pocket
third-party professional fees and expenses incurred in connection with (a) the
2019 Annual Meeting, including but not limited to its nominations in connection
therewith and all matters related thereto, and (b) the negotiation, execution
and effectuation of this Agreement and the transactions contemplated hereby,
that are, in each of clauses (a) and (b), incurred prior to or on the date of
this Agreement.  Within five (5) business days after the date of this Agreement,
the Company shall reimburse Investor for the actual expenses incurred prior to
and on the date of this Agreement, by wire transfer or transfers in accordance
with such wire instructions provided in writing by the Investor; provided, that
such reimbursements pursuant to this paragraph 24 shall not exceed six hundred
thousand dollars ($600,000) in the aggregate.  Except as otherwise provided in
this paragraph 24, all fees, costs and expenses incurred by each of the Parties
hereto and their Affiliates shall be borne by such Party.

25.
Interpretation. Each of the Parties acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each Party and its counsel cooperated and participated
in the drafting and preparation of this Agreement, and any and all drafts
relating thereto exchanged among the Parties shall be deemed the work product of
all of the Parties and may not be construed against any Party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
Party that drafted or prepared it is of no application and is hereby expressly
waived by each of the Parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.



12
 

--------------------------------------------------------------------------------




26.
Counterparts. This Agreement may be executed by the Parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.



[Signature page follows]




13
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties hereto has executed and delivered this
Agreement, or caused the Agreement to be duly executed and delivered on its
behalf, as of the date first set forth above.


COLONY CAPITAL, INC.




By: __/s/ Ronald M. Sanders________________    
Name:     Ronald M. Sanders
Title:
Executive Vice President, Chief Legal Officer









BLACKWELLS CAPITAL LLC




By: __/s/ Jason Aintabi________________    
Name: Jason Aintabi
Title: Managing Member


















































 

--------------------------------------------------------------------------------





EXHIBIT A


Company Press Release






 